Exhibit 10.25

OCEANFIRST FINANCIAL CORP.

2006 STOCK INCENTIVE PLAN

STOCK AWARD AGREEMENT (CPP)

 

Name of Recipient:    _________________________________________ Total Stock
Award:                                                                  shares.
The value of the shares subject to this Stock Award may not exceed one-third of
the Recipient’s annual compensation (including the value of this Stock Award)
for the year in which the Stock Award is being made as determined in accordance
with Section 111 of the Emergency Economic Stabilization Act of 2008, as amended
by the American Recovery and Reinvestment Act of 2009, and the interim final
rule promulgated pursuant to such statutes set forth at 31 C.F.R. Part 30 and
any additional rules, regulations or guidelines hereafter issued (collectively,
the “CPP Rules”). Vesting Schedule:   

Subject to the terms of the Plan, the shares subject to this Stock Award shall
become fully vested and non-forfeitable to the extent that the CPP Vesting
Requirements, and the Additional Vesting Requirements and Performance Vesting
Requirements, if any, set forth below have been satisfied:

   1.   

CPP Vesting Requirements

  

No shares subject to this Stock Award shall become vested until the Recipient
has continued to perform substantial services for the Holding Company or the
Bank for at least two years from the Date of Grant, other than due to the
Recipient’s death, disability, or a change in control event (as defined in 26
C.F.R. §1.280G–1, Q&A–27 through Q&A–29 or as defined in 26 C.F.R.
§1.409A–3(i)(5)(i)) with respect to the Holding Company before the second
anniversary of the Date of Grant.

   2.   

Additional Vesting Requirements (if any)

   Not Applicable.    _________________________________________    3.   
Performance Vesting Requirements (check one)    ¨    Not Applicable.    ¨   
Performance Vesting Requirements for CPP Awards attached hereto as Exhibit A and
incorporated herein by reference. Date of Grant:   
_________________________________________



--------------------------------------------------------------------------------

Effect of termination of

Employment because of:

   (a) Death or Disability:    All unvested shares subject to this Stock Award
shall immediately satisfy the Additional Vesting Requirements and the
Performance Vesting Requirements specified above, if any, upon such termination
of employment. (b) Cause:    All unvested shares subject to this Stock Award
shall be forfeited as of the date of termination and any rights the Recipient
had to such shares become null and void. (c) Other Reasons:    Unless otherwise
determined by the Committee, all unvested shares subject to this Stock Award
shall be forfeited as of the date of termination and any rights the Recipient
had to such shares become null and void. Voting:    Recipient is entitled to
direct the Trustee as to the voting of shares subject to this Stock Award that
have been granted, but have not yet been earned and distributed. Dividends:   
Cash dividends paid on the Shares subject to this Stock Award shall be retained
by the Holding Company and paid to the Recipient when the underlying Shares
become both vested and transferable. Stock dividends and shares issued as a
result of any stock-split, if any, issued with respect to the Shares subject to
this Stock Award shall be treated as additional Shares subject to this Stock
Award and shall be subject to the same restrictions and other terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Shares subject to this Stock Award with respect to which such
stock dividends or shares are issued. Non-Transferability:    The Recipient of
this Stock Award shall not sell, transfer, assign, pledge or otherwise encumber
Shares subject to this Stock Award until the Shares have both (i) vested; and
(ii) for as long as the Holding Company remains a participant in the CPP, upon
the expiration in accordance with the following schedule:    (i) 25% of the
Stock subject to this Stock Award may be transferred after the Holding Company
repays 25% of the aggregate financial assistance received by the Holding Company
within the meaning of the CPP Rules;

 

2



--------------------------------------------------------------------------------

   (ii) an additional 25% of the Stock subject to this Stock Award may be
transferred after the Holding Company repays 50% of the aggregate financial
assistance received by the Holding Company within the meaning of the CPP Rules;
   (iii) an additional 25% of the Stock subject to this Stock Award may be
transferred after the Holding Company repays 75% of the aggregate financial
assistance received by the Holding Company within the meaning of the CPP Rules;
and    (iv) the remainder of the Stock subject to this Stock Award may be
transferred after the Holding Company repays 100% of the financial assistance
received by the Holding Company within the meaning of the CPP Rules.   
Notwithstanding the restrictions set forth in (i) – (iv) above, the Recipient
may, in the case of Stock subject to this Stock Award for which Recipient does
not make an election under section 83(b) of the Internal Revenue Code (26 U.S.C.
§ 83(b)), at any time beginning with the date upon which the stock becomes
substantially vested (as defined in 26 C.F.R. § 1.83–3(b)) and ending on
December 31 of the calendar year including that date, a portion of the Stock
subject to this Stock Award may be made transferable as may reasonably be
required to pay the Federal, State, local, or foreign taxes that are anticipated
to apply to the income recognized due to this vesting, and the amounts made
transferable for this purpose shall not count toward the percentages set forth
in (i) – (iv) above.    The period of time between the Date of Grant and the
date Shares subject to this Award Agreement become vested and transferable is
referred to herein as the “Restricted Period.” All certificates representing
Shares subject to this Award Agreement shall have endorsed thereon the following
legend: “The shares represented by this certificate are subject to an agreement
between OceanFirst Financial Corp. and the registered holder, a copy of which is
on file at the principal office of OceanFirst Financial Corp.”

 

3



--------------------------------------------------------------------------------

   Unless determined otherwise by the Committee and except in the event of the
Recipient’s death or pursuant to a domestic relations order (and then only to
the extent permitted by the CPP Rules), this Stock Award is not transferable and
may be earned only in the Recipient’s lifetime. Upon the death of the Recipient,
this Stock Award is transferable by will or the laws of descent and distribution
to the extent permitted by the CPP Rules. The terms of the OceanFirst Financial
Corp. 2006 Stock Incentive Plan (the “Plan”) and this Stock Award Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Recipient.    In the event the Recipient is subject to the
provisions of Section 16 of the Securities Exchange Act of 1934, as amended, the
Committee must give written consent to permit the shares subject to this Stock
Award Agreement to be sold or otherwise disposed of within six (6) months
following the Date of Grant of this Stock Award. Distribution:    The
certificate or certificates evidencing Shares subject to this Stock Award shall
be delivered to and deposited with a trustee or with the Secretary of the
Holding Company as Escrow Agent in this transaction (either referred to herein
as the “Trustee”). Such certificates are to be held by the Trustee until
termination of the Restricted Period. Shares of Common Stock, plus any dividends
and earnings on such shares, will be distributed as soon as practicable upon
termination of the Restricted Period. Designation of Beneficiary:    A
Beneficiary may be designated in writing (subject to such requirements as the
Committee may specify in its discretion) to receive in the event of death, any
Award to which the Recipient would be entitled pursuant to the Plan under the
Stock Award Agreement. CPP Rules:    The terms and conditions of this Stock
Award are subject to the requirements of the CPP Rules. In the event that all or
any portion of this Stock Award is found to be in conflict with the requirements
of the CPP Rules, then in such event this Stock Award shall be automatically
modified to reflect the requirements of the law, regulation and/or guidance, and
this Stock Award shall be interpreted and administered accordingly. As a
condition of receiving this Stock Award, the Recipient acknowledges: (i) that
this Stock Award remains subject to the requirements of the CPP Rules, (ii) that
it is subject to modification in order to comply with the CPP Rules; and (iii)
Recipient agrees to immediately repay all amounts that may have been paid to
Recipient that are later determined to be in conflict with the requirements of
the CPP Rules.

 

4



--------------------------------------------------------------------------------

Clawback Requirements:    Notwithstanding any provision in this Stock Award
Agreement to the contrary, if it is later determined that the grant (or payment
with respect thereto) of stock under this Stock Award (or dividends or earnings
on such stock) was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, then in such event: (i)
the unvested stock granted under this Stock Award shall become immediately
forfeited; and (ii) the full amount of any and all payment(s) that have been
made to Recipient under this Stock Award shall become immediately due and owing
to Holding Company and Recipient agrees to repay the full amount of such
payment(s) to Holding Company in accordance with and in a manner that complies
with the CPP Rules.

The Committee hereby grants to the individual named above (“Recipient”) a Stock
Award for the number of Shares listed above, subject to the terms and conditions
of the Plan and this Stock Award Agreement. In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Stock
Award Agreement, the terms and conditions of the Plan shall prevail.

Neither the Plan or this grant create any right on the part of an employee to
continue in the service of OceanFirst Bank, OceanFirst Financial Corp. or any
affiliates thereof. All capitalized terms herein shall have the same meaning as
those contained in the Plan.

The Holding Company shall not be required to transfer on its books any Shares
which have been sold or transferred in violation of any of the provisions set
forth in this Stock Award Agreement. The parties agree to execute such further
instruments and take such actions as may be reasonably necessary to carry out
the intent of this Stock Award Agreement.

The Recipient agrees to make appropriate arrangements with the Holding Company
(or parent or subsidiary employing or retaining the Recipient) for satisfaction
of any Federal, state, local and foreign income and employment tax withholding
requirements applicable to Shares subject to this Award Agreement. The Recipient
represents that the Recipient has consulted with any tax consultants deemed
advisable in connection with this Stock Award and that Recipient is not relying
on the Holding Company for any tax advice.

The Recipient hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors, or the Committee thereof, in respect
of the Plan and this Stock Award Agreement shall be final and conclusive.

The Plan is incorporated herein by reference. The Plan and this Stock Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Holding Company and

 

5



--------------------------------------------------------------------------------

the Recipient with respect to the subject matter hereof, and may not be modified
adversely to the Recipient’s interest except by means of a writing signed by the
Holding Company and the Recipient. In the event of a conflict between the terms
of the Plan and this Stock Award Agreement, the terms of the Plan prevail.
Unless otherwise defined herein, all capitalized terms herein shall have the
same meaning as those contained in the Plan. This Stock Award Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
New Jersey.

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Stock Award
Agreement to be executed, and said Recipient has hereunto set his hand, as of
                                        .

 

OCEANFIRST FINANCIAL CORP. By:  

 

RECIPIENT

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE VESTING REQUIREMENTS FOR CPP STOCK AWARDS

 

Category (Weight)

  

Goals

   Earned
Percentage  

Earnings Per Share (50%)

   Less than Threshold    Less than $            /share    0 %     Threshold   
$            /share    50 %     Target    $            /share    100 %    
Superior    $            /share or more    150 % 

Efficiency Ratio (20%)

   Less than Threshold    More than             %    0 %     Threshold   
            %    50 %     Target                %    100 %     Superior   
            % or less    150 % 

Total Shareholder Return Against Peers (20%)

   Less than Threshold    below     th of         0 %     Threshold        th of
        50 %     Target        th of         100 %     Superior        th of
        150 % 

 

A-1



--------------------------------------------------------------------------------

Category (Weight)

  

Goals

   Earned
Percentage  

Audit Score Average (10%)

   Less than Threshold    below                     0 %     Threshold   
                    50 %     Target                        100 %     Superior   
                 or higher    150 % 

Rules of Application

1. The measuring period is the     -month period beginning on
                    , and ending on                     .

2. Performance vesting shall be based on the sum of the earned percentage for
each category multiplied by the respective weight for that category. If the sum
of the four categories (EPS, Efficiency Ratio, TSR, Audit) is less than 50% for
the measuring period, none of the shares subject to this Stock Award shall
satisfy the Performance Vesting Requirements and all such shares shall be
forfeited as of the end of the measuring period. If the sum of the four
categories is 50% or more for the measuring period but less than 100%, a
percentage of the shares equal to the sum of the categories shall satisfy the
Performance Vesting Requirements and the remaining shares shall be forfeited as
of the end of the measuring period. If the sum of such categories is 100% or
more for the measuring period, 100% of the shares subject to this Stock Award
shall satisfy the Performance Vesting Requirements.

3. If the actual performance for any category is between Threshold and Target
for the measuring period, or between Target and Superior, the earned percentage
for that category shall be interpolated based on the earned percentages for
Threshold, Target and Superior as set forth above.

4. If the actual performance for any category is more than Superior for the
measuring period, the earned percentage for that category shall be limited to
150%.

5. The four categories of performance, Earnings Per Share (EPS), Efficiency
Ratio, Total Shareholder Return Against Peers (TSR) and Audit Score Average,
shall each be determined in the same manner as such categories are determined
for purposes of OceanFirst Bank’s 2009 Incentive Compensation Plan, except that
no more than 100% of the shares subject to this Award can be awarded in total.

 

A-2